Exhibit 10.15
 
 
AMENDED AND RESTATED PROMISSORY NOTE


$600,000.00
September 30, 2013
 
(“Effective Date”)





FOR VALUE RECEIVED, the undersigned, HEALTHWAREHOUSE.COM, INC., a Delaware
corporation, HWAREH.COM, INC., a Delaware corporation, HOCKS.COM, INC., an Ohio
corporation, and PAGOSA HEALTH LLC, an Indiana corporation, jointly and
severally, (collectively, “Borrower”), with an address at 7107 Industrial Road,
Florence, Kentucky  41042, hereby promise to pay to the order of MELROSE CAPITAL
ADVISORS, LLC, an Ohio limited liability company (together with its successors
and assigns, “Lender”), in lawful money of the United States of America in
immediately available funds with an address at c/o Statman, Harris & Eyrich,
LLC, 441 Vine Street, 37th Floor, Cincinnati, Ohio  45202, or at such other
location as the Lender may designate from time to time, the principal sum of SIX
HUNDRED THOUSAND AND 00/100 DOLLARS ($600,000.00) together with interest
accruing from the date hereof at the rate or rates and in the manner hereinafter
provided on the principal balance hereof from time to time outstanding, as
provided below.


1.           Interest.  Interest will be charged on the unpaid principal balance
of this Note until the full amount of principal has been paid at a floating rate
equal to the Prime Rate plus 4.25% per annum.  As used herein, “Prime Rate”
means the rate publicly announced by PNC Bank, N.A. from time to time as its
prime rate.  The Prime Rate is determined from time to time by PNC Bank, N.A. as
a means of pricing some loans to its borrowers.  The Prime Rate is not tied to
any external rate of interest or index, and does not necessarily reflect the
lowest rate of interest actually charged by PNC Bank, N.A. to any particular
class or category of customers.  If and when the Prime Rate changes, the rate of
interest on this Note will change automatically without notice to the Borrower,
effective on the date of any such change.  In no event will the rate of interest
hereunder exceed the maximum rate allowed by law.


2.           Payments.  Borrower will make monthly payments of accrued interest
on the first day of every month, beginning on March 1, 2013, and continuing on
the first day of each month thereafter.  On March 1, 2015 (“Maturity Date”), the
entire unpaid principal balance of this Note and all accrued and unpaid interest
shall be due and payable in full. The entire unpaid principal balance of this
Note and all accrued and unpaid interest may be prepaid at any time prior to the
Maturity Date by the Borrower.


3.           Loan Documents; Restatement.  This Note is executed in connection
with and is secured by any and all documents and instruments now or in the
future given to the Lender to evidence or secure the loans hereunder
(collectively, the “Loan Documents”), including but not limited to the
following: Security Agreement from HEALTHWAREHOUSE.COM, INC., HWAREH.COM, INC
and HOCKS.COM, INC., dated March 28, 2013, and Security Agreement from PAGOSA
HEALTH LLC of even date herewith, covering all business assets, including but
not limited to accounts, inventory, equipment and general intangibles (the
“Collateral”).


This Note amends and restates, and is in substitution for, that certain
Promissory Note dated March 28, 2013 in the original principal amount of
$500,000.00 payable to the order of the Lender (the "Existing Note").  However,
this Note shall in no way extinguish, cancel or satisfy Borrower’s unconditional
obligation to repay all indebtedness evidenced by the Existing Note or
constitute a novation of the Existing Note.  Nothing herein is intended to
extinguish, cancel  or impair the lien priority or effect of any security
agreement with respect to the Borrower’s obligations hereunder and under any
other document relating hereto.
 
 
 


 
Page 1 of 8

--------------------------------------------------------------------------------

 




 
4.           Representations.  In order to induce Lender to extend the credit
accommodations provided in this Note, Borrower hereby represents and warrants to
Lender the following:


(a)           Each Borrower is duly incorporated, validly existing and in good
standing under the laws of the State of its incorporation and has the power and
authority to own and operate its assets and to conduct its business as now or
proposed to be carried on, and is duly qualified, licensed and in good standing
to do business in all jurisdictions where its ownership of property or the
nature of its business requires such qualification or licensing and failure to
be so qualified or licensed could reasonably be expected to materially adversely
affect Borrower (on a consolidated basis).  Borrower is duly authorized to
execute and deliver the Loan Documents, all necessary action to authorize the
execution and delivery of the Loan Documents has been properly taken, and the
Loan Documents, when executed and delivered by Borrower, will constitute the
legal, valid and binding obligations of Borrower enforceable in accordance with
their terms except as enforcement may be limited by equitable principles or by
bankruptcy, insolvency, reorganization, moratorium, or similar laws relating to
or limiting creditors’ rights generally.


(b)           There are no actions, suits, arbitrations, investigations, claims,
inquiries, or proceedings pending or threatened against or affecting Borrower or
its property,  and no proceedings before any governmental body are pending or
threatened against Borrower or its property, except as set forth on Schedule
4(b).  None of such proceedings listed on Schedule 4(b) (if any) are reasonably
expected to have a material adverse effect on Borrower (on a consolidated
basis).


(c)           Borrower is in compliance with all material laws, regulations,
rulings, orders, injunctions, decrees, conditions or other requirements
applicable to or imposed upon Borrower by any law or by any governmental
authority, court or agency with jurisdiction over Borrower.  Borrower has filed
all required tax returns and reports that are now required to be filed by it in
connection with any federal, state and local tax, duty or charge levied,
assessed or imposed upon him or his assets, including unemployment, social
security, and real estate taxes.  Borrower has paid all taxes which are now due
and payable except those which currently are being contested in good faith by
appropriate proceedings and for which Borrower has set aside adequate reserves
or made other adequate provision with respect thereto.  No taxing authority has
asserted or assessed any additional tax liabilities against Borrower which are
outstanding on the Effective Date, and Borrower has not filed for any extension
of time for the payment of any tax or the filing of any tax return or report.


(d)           All financial information relating to Borrower which has been or
may hereafter be delivered by Borrower or on its behalf to Lender is true and
correct and Borrower’s financial statements have been prepared in accordance
with generally acceptable accounting principles consistently applied (except in
the case of unaudited financial statements, for the lack of footnotes and being
subject to year-end audit adjustments).  Borrower has no material obligations or
liabilities of any kind not disclosed in that financial information, and there
has been no material adverse change in the financial condition of Borrower nor
has Borrower suffered any damage, destruction or loss which has adversely
affected its business or assets since the submission of the most recent
financial information to Lender.


(e)           There does not exist any Event of Default under this Note or any
default or violation by Borrower of or under any of the terms, conditions or
obligations of:  (i) its organizational documents; (ii) any indenture, mortgage,
deed of trust, franchise, permit, contract, agreement, or other instrument to
which it is a party or by which it is bound that is material to Borrower; or
(iii) any law, ordinance, regulation, ruling, order, injunction, decree,
condition or other requirement applicable to or imposed upon it by any law, the
action of any court or any governmental authority or agency that could
reasonably be expected to have a material adverse effect on Borrower (on a
consolidated basis); and the consummation of the transactions set forth herein
will not result in any such default or violation or Event of Default.
 
 
 
 


 
Page 2 of 8

--------------------------------------------------------------------------------

 






(f)           Borrower has good and marketable title to the assets reflected on
the most recent financial statements provided to Lender, free and clear of all
liens and encumbrances, except for the following (“Permitted Liens”):  (i)
current taxes and assessments not yet due and payable, (ii) liens to
Amerisourcebergen Drug Corporation which are subordinated to the liens to Lender
pursuant to a lien subordination agreement acceptable to Lender, (iii) liens to
Smart Fill Management Group, Inc. which are junior to the liens to Lender, (iv)
liens to Wells Fargo Bank, N.A. on specific equipment, and (v) liens to The
Mission Bank on specific equipment.


(g)           None of the Loan Documents contains any untrue statement of
material fact or omits a material fact necessary in order to make the statements
contained in this Note or the Loan Documents not misleading.  There is no fact
known to Borrower which materially adversely affects or, so far as Borrower can
now reasonably foresee, could reasonably be expected to materially adversely
affect the business, assets, operations,  condition (financial or otherwise) or
results of operation of Borrower (on a consolidated basis) and which has not
otherwise been fully set forth in this Note.


5.           Financial Information.   Borrower shall maintain books and records
in accordance with generally accepted accounting principles consistently applied
(“GAAP”), except in the case of unaudited financial statements, for the lack of
footnotes and being subject to year-end audit adjustments, and shall give
representatives of the Lender access thereto at all reasonable times, including
permission to examine, copy and make abstracts from any of such books and
records and such other information as the Lender may from time to time
reasonably request, and Borrower will make available to the Lender for
examination copies of any reports, statements and returns which Borrower may
make to or file with any federal, state or local governmental department, bureau
or agency. Borrower shall deliver the following to Lender during the entire time
during which any amount is due under this Note:


(a)           As soon as practicable after the end of each calendar month in
each year, beginning in August 31, 2013,, and in any event within thirty  (30)
days thereafter, an internally prepared balance sheet of Borrower as of the end
of such month, and statements of cash flows, shareholders' equity of Borrower
for such month and income statements, certified as complete and correct by the
principal financial officer of Borrower, subject to changes resulting from
year-end adjustments;
 
(b)           As soon as practicable after the end of each calendar quarter
beginning September 30, 2013, and in any event within forty five  (45) days
thereafter, a consolidated balance sheet of Borrower as of the end of such
quarter, and consolidated statements of cash flows, shareholders’ equity of
Borrower  for such quarter, certified as complete and correct by the principal
financial officer of Borrower, subject to changes resulting from year-end
adjustments; provided, however, that Borrower may deliver its Form 10-Q filed
with the SEC at the time required herein to satisfy this requirement.
 
 
 Solely for the quarterly financial statements due for the quarters ending March
31, 2013 and June 30, 2013, Lender grants Borrower an extension of time to
deliver such financial statements until  October 31, 2013. 
 
(c)           Within forty five (45) days after the end of each fiscal quarter
beginning September 30, 2013, a statement signed by the President or Chief
Operating Officer of Borrower setting forth and certifying the calculation of
the Financial Covenants (as hereinafter defined);
 
Solely for the quarterly certification of the calculation of the Financial
Covenants due for the quarters ending March 31, 2013 and June 30, 2013, Lender
grants Borrower an extension of time to deliver such financial statements
until October 31, 2013. 
 
 
 


 
Page 3 of 8

--------------------------------------------------------------------------------

 


 
 
(d)           As soon as practicable after the end of each fiscal year, and in
any event within one hundred twenty (120) days thereafter, audited financial
statements of Borrower, including, a balance sheet of Borrower as of the end of
such year, and statements of cash flows, owners' equity of Borrower for such
year, setting forth in each case in comparative form the figures for the
previous fiscal year, all in reasonable detail and accompanied by an audit
report of independent certified public accountants, selected by Borrower and
reasonably satisfactory to Lender, which report and opinion shall be prepared in
accordance with generally accepted auditing standards; provided, however, that
Borrower may deliver its Form 10-K filed with the SEC at the time required
herein to satisfy this requirement.
 
(e)           With reasonable promptness, such other data and information as
from time to time may be reasonably requested by Lender.
 
5.  Affirmative Covenants.  Borrower agrees that from the date of execution of
this Agreement until this Note is repaid in full Borrower will:


(a)           Pay and discharge when due all indebtedness and all taxes,
assessments, charges, levies and other liabilities imposed upon Borrower, its
income, profits, property or business, except those which currently are being
contested in good faith by appropriate proceedings and for which Borrower shall
have set aside adequate reserves or made other adequate provision with respect
thereto acceptable to the Lender in its reasonable discretion.


(b)           Do all things necessary to (i) maintain, renew and keep in full
force and effect its organizational existence and all rights, permits and
franchises necessary to enable it to continue its business as currently
conducted; (ii) continue in operation in substantially the same manner as at
present; (iii) keep its properties in good operating condition and repair
(normal wear and tear excepted); and (iv) make all necessary and proper repairs,
renewals, replacements, additions and improvements thereto.


(c)           Maintain, with insurers reasonably satisfactory to Lender,
insurance with respect to its property and business against such casualties and
contingencies, of such types and in such amounts,  as is customary for
established companies engaged in the same or similar business and similarly
situated.


(d)           Comply in all material respects with all laws applicable to
Borrower and to the operation of its business (including without limitation any
statute, ordinance, rule or regulation relating to employment practices, pension
benefits or environmental, occupational and health standards and controls).


6.  Negative Covenants.  Borrower agrees that from the date of execution of this
Agreement until this Note is repaid in full Borrower will not, without the
Lender’s prior written consent:


(a)           Create, incur, assume or suffer to exist any indebtedness for
borrowed money other than:  (i) this Note; (ii) open account trade debt incurred
in the ordinary course of business and not past due; (iii) existing indebtedness
secured by the Permitted Liens; and (iv) indebtedness in respect of purchase
money financings of equipment in an amount not in excess of $250,000.00 in the
aggregate outstanding.


(b)           Create, assume, incur or permit to exist any mortgage, pledge,
encumbrance, security interest, lien or charge of any kind upon any of its
property, now owned or hereafter acquired, or acquire or agree to acquire any
kind of property subject to any conditional sales or other title retention
agreement, except for Permitted Liens and liens securing purchase money
indebtedness permitted pursuant to Section 6(a) above, with the liens limited to
the equipment purchased.
 
 
 

 
 
Page 4 of 8

--------------------------------------------------------------------------------

 


 

 
(c)           Guarantee, endorse or become contingently liable for the
obligations of any person, firm, corporation or other entity, except in
connection with the endorsement and deposit of checks in the ordinary course of
business for collection.


(d)           Purchase or hold beneficially any stock, other securities or
evidences of indebtedness of, or make or have outstanding, any loans or advances
to, or otherwise extend credit to, or make any investment or acquire any
interest whatsoever in, any other person, firm, corporation or other entity;
provided, however, that Borrower may do so with regards to any Borrower.


(e)           Liquidate or dissolve, or merge or consolidate with or into any
person, firm, corporation or other entity, or sell, lease, transfer or otherwise
dispose of all or any substantial part of its property, assets, operations or
business, whether now owned or hereafter acquired.


(f)           Make or permit any change (i) in its form of corporate
organization and (ii) in the nature of its business as carried on as of the date
hereof.


(g)           Declare or pay any dividends on or make any distribution with
respect to any class of its equity or ownership interest, or purchase, redeem,
retire or otherwise acquire any of its equity, provided, however, that if
Borrower is a limited liability company with pass through taxation, it may make
distributions to its shareholders, partners or members, as the case may be, in
an amount equal to the federal and state income tax of such principals of
Borrower attributable to the earnings of Borrower as long as no Event of Default
exists.


(h)           Make acquisitions of all or substantially all of the property or
assets of any person, firm, corporation or other entity.


7.           Financial Covenants.  Borrower agrees that from the date of
execution of this Note until this Note is repaid in full, Borrower will comply
with the following financial covenants (“Financial Covenants”):
 
(a)          Borrower will not permit its Adjusted EBITDAS at the end of each
fiscal quarter to be less than the following:
 
Fiscal Quarter Ending
 
Minimum Adjusted EBITDAS
     
December 31, 2013
 
$           0
March 31, 2014
 
$  50,000
June 30, 2014
 
$100,000
September 30, 2014
 
$150,000
December 31, 2014
 
$200,000

 
(b)          Borrower will not permit its Adjusted EBITDAS at the end of each
fiscal year to be less than the following:
 
Fiscal Year Ending
 
Minimum Adjusted EBITDAS
     
December 31, 2013
 
$  (830,000)
December 31, 2014
 
$   500,000



For the purpose of this Section 7, Adjusted EBITDAS shall be defined as Net
Income before interest expense, taxes, and non-cash expenses including
depreciation and amortization and all stock based compensation.
 
 

 
 
Page 5 of 8

--------------------------------------------------------------------------------

 






8.           Events of Default.   The following events shall constitute events
of default under this Note (each, an “Event of Default”):


(i)           Borrower fails to make any payment of principal and/or interest
when and as the same shall become due and payable and such amount remains unpaid
five (5) days thereafter;


(ii)           any representation or warranty made by Borrower herein or in any
of the other Loan Documents is incorrect in any material respect when made or
reaffirmed;


(iii)           the filing by or against Borrower of any proceeding in
bankruptcy, reorganization, debt adjustment or receivership, or any assignment
by Borrower for the benefit of creditors; provided, that any involuntary
bankruptcy filed against Borrower shall not be an Event of Default unless such
involuntary bankruptcy case is not dismissed within 60 days.


(iv)           Borrower fails to observe or perform any covenant, undertaking or
agreement set forth herein or in any of the other Loan Documents and such
failure is not remedied within 10 days;


(v)           Borrower defaults under any other debt, liability or obligation to
the Lender, or fails to pay or to otherwise observe and perform any obligations
imposed upon Borrower under any indebtedness in excess of $100,000.00 (“Material
Indebtedness”), if such default shall continue for more than the period of
grace, if any, specified therein;


(vi)           if any other Event of Default (said term being defined in this
Note as it is defined in the Loan Documents) should occur and shall continue for
more than the period of grace, if any specified therein;


(vii)           any event occurs which could reasonably be expected to have a
material adverse effect on the Collateral or on Borrower's financial condition,
operations, assets or prospects;


(viii)           the entry of any judgment or lien against Borrower by or in
favor of any third person in excess of $100,000.00 which judgment or lien is not
satisfied, discharged or bonded off within thirty (30) days from the date of
entry of said judgment or lien and which is not otherwise stayed or the subject
of an appeal filed by Borrower in connection with same; and


(ix)           Borrower shall transfer assets to others (excluding any Borrower)
for less than fair value or in other than the ordinary course of business,
without Lender’s prior written consent.


9.           Remedies.  Upon the occurrence of an Event of Default, in addition
to any other action permitted to be taken by Lender hereunder or under any other
of the Loan Documents:  (a) at the option of Lender for so long as any Event of
Default shall continue to exist, the unpaid principal balance of this Note
shall, for the period beginning with the date of the occurrence of the Event of
Default and continuing for so long as any Event of Default exists, bear interest
at a rate (the “Default Rate”) equal to five percent (5.0%) per annum above the
otherwise applicable interest rate; and (b) Lender may, at its option, and
regardless of whether Lender shall have exercised the option provided for in
clause (a) of this paragraph, declare the entire unpaid principal balance of
this Note and all accrued but unpaid interest hereon any other sums then payable
in accordance with this Note to be immediately due and payable, whereupon all
such sums shall be immediately due and payable and shall thereafter bear
interest at the Default Rate and Lender shall have the remedies of a secured
party under the laws of the State of Ohio with respect to all property mortgaged
or pledged as security for this Note and all of the rights and remedies
available under the Loan Documents.  No delay or omission on the Lender’s part
to exercise any right or power arising hereunder will impair any such right or
power or be considered a waiver of any such right or power, nor will the
Lender’s action or inaction impair any such right or power.  All remedies
provided for herein upon any default by Borrower shall be cumulative and not
exclusive.
 
 
 
 
 


 
Page 6 of 8

--------------------------------------------------------------------------------

 




 
 
Borrower hereby agrees that:  (a) in addition to any other right, after any
Event of Default, Borrower will pay to Lender upon demand any and all reasonable
costs, expenses and fees, including without limitation reasonable attorneys’
fees incurred before or after suit is commenced in enforcing payment hereof; (b)
Borrower waives all setoffs and any and all applicable exemption rights; and (c)
the acceptance by Lender of any late payment or other performance which does not
strictly comply with the terms of this Note or of any Loan Document shall not be
deemed to be a waiver of any rights of Lender arising as a result of such
failure to comply.


10.           Waivers.  Borrower, and any endorsers and guarantors hereof, and
all others who may become liable for all or any part of the indebtedness
evidenced by this Note, severally waive diligence, presentment for payment,
protests, notice of dishonor and of nonpayment and protest, and do hereby
consent to any number of forbearances, renewals or extensions of the time of
payment hereof, releases or substitutions of all or any part of the security for
the payment hereof or release of any party liable for this obligation and waive
all defenses based upon suretyship or impairment of collateral.  Any such
extension or release may be made without notice to any of said parties and
without discharging their liability. Borrower hereby waives all relief from any
and all appraisement or exemption laws now in force or hereafter enacted.


11.           General.
 
If any provision of this Note is found to be invalid by a court, all the other
provisions of this Note will remain in full force and effect.  In no event shall
the interest rate charged on this Note exceed the maximum rate of interest
permitted under applicable state and/or federal usury laws.  Any payment of
interest that would be deemed unlawful under applicable laws for any reason
shall be deemed received on account of, and will automatically be applied to
reduce, the principal sum outstanding and any other sums (other than interest)
due and payable to Lender under this Note, and the provisions hereof shall be
deemed amended to provide for the highest rate of interest permitted under
applicable law.


Borrower agrees that there are no conditions or understandings which are not
expressed in this Note and the documents referred to herein.  No modification,
amendment or waiver of, or consent to any departure by Borrower from, any
provision of this Note will be effective unless made in a writing signed by the
Lender and Borrower and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given.


Any and all references in this Note to any other document or documents shall be
references to such other document or documents as the same may from time to time
be modified, amended, renewed, consolidated or extended.


The term “Borrower” as used herein shall include the undersigned and its
successors and assigns; provided, however, that Borrower may not assign its
obligations hereunder and Lender may assign this Note at any time (i) to a
person or entity related to Lender; (ii) with the prior written consent of
Borrower, as long as no Event of Default exists and (iii) without the consent of
Borrower if any Event of Default exists, but with prior written notice to
Borrower (unless Lender is prohibited by law from sending such notice).  If
there is more than one Borrower hereunder, their obligations shall be joint and
several.


12.           Jurisdiction.  This Note shall be governed by Ohio law.  Borrower
hereby submits to personal jurisdiction in the federal and state courts in
Hamilton County, Ohio; waives any and all personal rights under the laws of any
state or country to object to jurisdiction within the State of Ohio for the
purposes of litigation to enforce this Note, or any other Loan Document; and
consents to be sued in the federal and state courts in Hamilton County, Ohio.
Nothing contained in this Note, however, shall prevent Lender from bringing any
action or exercising any rights under this Note within any other state or
country.  Borrower agrees that service of process may be made, and personal
jurisdiction over Borrower obtained, by serving a copy of the Summons and
Complaint upon Borrower at its address set forth in this Note in accordance with
the applicable laws of the State of Ohio.
 
 
 

 
 
Page 7 of 8

--------------------------------------------------------------------------------

 




 
 
 
13.           WAIVER OF JURY TRIAL.   BORROWER HEREBY WAIVES THE RIGHT TO TRIAL
BY JURY OF ANY MATTERS ARISING OUT OF THIS NOTE.


14.           CONFESSION OF JUDGMENT.  Borrower authorizes any attorney to
appear in any court of record in or of the State of Ohio, after this Note
becomes due and payable, whether by its terms or upon default, to waive service
of process and enter judgment by confession against Borrower in favor of the
Lender or any holder hereof for the outstanding principal of and accrued but
unpaid interest on this Note, plus all costs of collection, including, without
limitation, court costs and reasonable attorney’s fees, and thereby to waive and
release all errors in the proceedings and judgment, and all rights of appeal
from such judgment and stay of execution.  Stay of execution and all exemptions
are hereby waived.  Borrower also agrees that the attorney acting for Borrower
as set forth in this paragraph may be compensated by Lender for such services,
and Borrower waives any conflict of interest caused by such representation and
compensation arrangement.  If an obligation is referred to an attorney for
collection, and the payment is obtained without the entry of a judgment, the
obligors will pay to Lender its attorneys' fees.


WARNING - BY SIGNING THIS PAPER, YOU GIVE UP YOUR RIGHT TO NOTICE AND COURT
TRIAL.  IF YOU DO NOT PAY ON TIME, A COURT JUDGMENT MAY BE TAKEN AGAINST YOU
WITHOUT YOUR PRIOR KNOWLEDGE AND THE POWERS OF A COURT CAN BE USED TO COLLECT
FROM YOU REGARDLESS OF ANY CLAIMS YOU MAY HAVE AGAINST THE CREDITOR WHETHER FOR
RETURNED GOODS, FAULTY GOODS, FAILURE ON HIS PART TO COMPLY WITH THE AGREEMENT
OR ANY OTHER CAUSE.




HEALTHWAREHOUSE.COM, INC.
PAGOSA HEALTH LLC,
a Delaware corporation
an Indiana corporation
       
By:  /s/             Lalit
Dhadphale                                                
By:  /s/            Lalit Dhadphale                                           
Print Name:     Lalit Dhadphale
Print Name:    Lalit Dhadphale
Title:                President & CEO
Title:               President & CEO
   
HWAREH.COM, INC.,
HOCKS.COM, INC.,
a Delaware corporation
an Ohio corporation
       
By:  /s/            Lalit
Dhadphale                                                  
By:  /s/           Lalit Dhadphale                                             
Print Name:    Lalit Dhadphale
Print Name:    Lalit Dhadphale
Title:               President & CEO
Title:               President & CEO



 
 
 

 
 
Page 8 of 8

--------------------------------------------------------------------------------

 

